Citation Nr: 1043294	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO. 09-46 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1. Entitlement to service connection for basal cell carcinoma 
(skin cancer), to include as secondary to mustard gas exposure.

2. Entitlement to service connection for arteriosclerotic heart 
disease (heart disease), to include as secondary to mustard gas 
exposure.

3. Entitlement to service connection for cerebrovascular accident 
with left-sided weakness (stroke), to include as secondary to 
mustard gas exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1945 to December 
1946.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The 
Veteran's claim is now under the jurisdiction of the RO in New 
Orleans, Louisiana. The appeal was remanded for additional 
development in May 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Skin cancer did not occur in service or for many years after 
service and is not shown to be related to service or an event of 
service origin, including mustard gas exposure.

2. Heart disease did not occur in service or for many years after 
service and is not shown to be related to service or an event of 
service origin, including mustard gas exposure.

3. A stroke did not occur in service or for many years after 
service and is not shown to be related to service or an event of 
service origin, including mustard gas exposure.

CONCLUSIONS OF LAW

1. Skin cancer was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service. 38 U.S.C.A. 
§§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.306, 3.309, 3.316 (2010).

2. Heart disease was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service. 38 U.S.C.A. 
§§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.306, 3.309, 3.316 (2010).

3. A stroke was not incurred in or aggravated by service and may 
not be presumed to have been incurred in service. 38 U.S.C.A. 
§§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.306, 3.309. 3.316 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran service treatment records and service personnel 
records are not available, despite attempts by the RO to obtain 
this evidence. It appears they were destroyed in the fire at the 
National Personnel Records Center in St. Louis, Missouri, in 
1973. When, as here, at least a portion of the service records 
cannot be located, through no fault of the Veteran, VA has a 
"heightened" obligation to more fully discuss the reasons and 
bases for its decision and to carefully consider applying the 
benefit-of-the-doubt doctrine. See, e.g., O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).

The Veteran has claimed entitlement to service connection for 
basal cell carcinoma, 
arteriosclerotic heart disease, and cerebrovascular accident with 
left-sided weakness, which he opines are due to exposure to 
mustard gas while on active duty.

Duties to Notify and Assist

1. Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the notice requirements of the VCAA apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability, notice of the evidence required 
to substantiate a claim for service connection must include 
information that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006). 

In this case, the VCAA duty to notify was satisfied prior to the 
initial AOJ decision by a letter issued to the Veteran in May 
2007. The letter advised the Veteran of the criteria for service 
connection and what evidence VA would attempt to obtain. The 
Veteran was also notified of the types of evidence that might be 
relevant to support the claims. The duty to notify as to the 
claim for service connection is met. He was not advised as to 
disability evaluations and effective dates, but as service 
connection is being denied herein, the Board finds that such 
notice is not necessary.

2. Assist

In addition, the duty to assist the Veteran to develop the claim 
is fulfilled. VA has a duty to assist the Veteran in the 
development of the claim. This duty includes assisting the 
Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 
(1993). The RO has obtained and the Veteran has submitted some 
private treatment records. The Veteran was asked on multiple 
occasions to provide additional records or information about 
records, but he has declined to assist VA in obtaining additional 
records. The Board finds that the existing records are 
sufficient, as they show the onset of the Veteran's various 
disabilities and discuss their severity.

Attempts were made to obtain the Veteran's service treatment 
records, but unfortunately they were unavailable through no fault 
of the Veteran's. Although the Veteran has contended mustard gas 
exposure, none of the claimed conditions are listed under 38 
C.F.R. § 3.316(a) as disabilities presumptively due to mustard 
gas exposure. As such, no further development of that contention 
is warranted.

The Veteran was not afforded a VA medical examination, but the 
Board finds that no such examination is required as the Veteran 
has not alleged any in service treatment or incidents (other than 
mustard gas exposure), nor has he provided evidence of a medical 
nexus (other than his claim that his disorders are related to 
mustard gas exposure). See McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (VA must provide a medical examination when it is 
necessary to decide the claim).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims. See 
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006). All 
requirements of the duty to notify the Veteran and the duty to 
assist the Veteran are met.
Service Connection 

Service connection will be granted if it is shown that a Veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty in the active military, 
naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That 
an injury incurred in service alone is not enough. There must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity. 38 C.F.R. § 3.303(b). 
 
Service connection may also be granted for certain chronic 
diseases when such disease is manifested to a compensable degree 
within one year of separation from service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309. In addition, 
service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 38 
C.F.R. § 3.303(d). Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances, 
lay testimony of an inservice incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus between 
the current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 
498 (1995).

1. Service connection Based on Mustard Gas Exposure

Claims based on the chronic effects of exposure to mustard gas 
are governed by the provisions of 38 C.F.R. § 3.316. Those 
provisions are as follows:

(a) Except as provided in paragraph (b) of this section, 
exposure to the specified vesicant agents during active 
military service under the circumstances described below, 
together with the subsequent development of any of the 
indicated conditions, is sufficient to establish service 
connection for that condition:

(1) Full-body exposure to nitrogen or sulfur mustard during 
active military service together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or the following cancers: 
nasopharyngeal, laryngeal, lung (except mesothelioma), or 
squamous cell carcinoma of the skin.

(2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma, or chronic obstructive 
pulmonary disease.

(3) Full-body exposure to nitrogen mustard during active 
military service together with the subsequent development 
of acute nonlymphocytic leukemia.

(b) Service connection will not be established under this 
section if the claimed condition is due to the Veteran's 
own willful misconduct, or if there is affirmative evidence 
that establishes a nonservice-related supervening condition 
or event as the cause of the claimed condition. 38 C.F.R. § 
3.316 (2010).

For claims involving exposure to mustard gas, the Veteran must 
prove evidence of in-service exposure, and a diagnosis of current 
disability, but is relieved of the burden of providing medical 
evidence of a nexus between the current disability and his in-
service exposure. Rather, that nexus is presumed if the other 
conditions are met subject to the regulatory exceptions in 38 
C.F.R. § 3.316(b). 38 C.F.R. § 3.316 (2010); see also Pearlman v. 
West, 11 Vet. App. 443, 446 (1998).

The Veteran has claimed entitlement to service connection for 
basal cell carcinoma, 
arteriosclerotic heart disease, and cerebrovascular accident with 
left-sided weakness, which he opines are due to exposure to 
mustard gas while on active duty. Unfortunately, none of these 
disorders are listed under 38 C.F.R. § 3.316 as presumptively 
related to mustard gas exposure. The Veteran's representative has 
contended that basal cell carcinoma is the same disease as 
squamous cell carcinoma, but has provided no medical evidence to 
support his contention and there is no indication that he has the 
medical expertise to render such an opinion. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). The Board also notes 
that the regulations specifically list squamous cell carcinoma 
but do not list basal cell carcinoma. 

There is also no credible medical evidence otherwise linking the 
claimed disorders to mustard gas exposure. The Veteran has 
contended that skin cancer, heart disease, and a stroke are 
related to mustard gas exposure, but has provided no medical 
evidence to support his contention and there is no indication 
that he has the medical expertise to render such an opinion. See 
Espiritu, supra. His statements cannot be taken as credible 
evidence in support of his claim.

As such, service connection under 38 C.F.R. § 3.316 based on 
mustard gas exposure cannot be granted. The Board will still 
consider service connection on a direct basis. See Combee v. 
Brown, 34 Vet. 3rd 1039-(Fed. Cir. 1994).

2. Direct Service Connection for Skin Cancer

The first evidence of skin problems was in 1984, when the Veteran 
was diagnosed with basal cell carcinoma on his nose. He has been 
monitored and treated for this disorder since that time.

As for the clinically diagnosed basal cell carcinoma, to the 
extent that the Veteran is shown to have any such disorder, such 
evidence is reflective only of one factor in a successful claim 
of service connection. Morton v. Principi, 3 Vet. App. 508, 
509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992) 
(observing that evidence of the Veteran's current condition is 
not generally relevant to the issue of service connection, absent 
some competent linkage to military service). There must be a 
nexus to active service.

In this case, the Veteran has not contended that he was diagnosed 
with skin cancer during active service or within twelve months of 
his separation from service. There is no evidence of record to 
suggest that skin cancer existed until May 1984, over forty years 
after service. The absence of any diagnosis of the claimed skin 
cancer until 1984 constitutes negative evidence tending to 
disprove that the Veteran had skin cancer during his service. See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); see 
also 38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and "negative" 
evidence). The lack of any evidence of symptoms suggestive of 
skin cancer until 1984 is evidence which tends to show that skin 
cancer was not incurred in service. 

Further, nowhere in the evidence of record is there found any 
clinical notation suggesting that the Veteran's current skin 
cancer is in any way linked to any incident of his active 
service. There is no competent medical opinion of record that 
provides an etiologic link, whether by causation or by 
aggravation, between the Veteran's current skin cancer and his 
active service. 
 
After consideration of the entire record and the relevant law, 
the Board finds that the Veteran's skin cancer is not related to 
his active service. While it is apparent that the Veteran 
currently has skin cancer, the medical evidence of record as a 
whole supports the proposition that there is no etiological 
relationship between the origin and/or severity of the skin 
cancer and service. Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
service connection for basal cell carcinoma. 

3. Direct Service Connection for Heart Disease

The first evidence of any heart problems was in February 1974. At 
that time, the Veteran had a myocardial infarction secondary to 
arteriosclerotic heart disease. He was in the hospital for three 
weeks following the myocardial infarction. There is no evidence 
of further myocardial infractions, although medical notes 
continue to list coronary artery disease. A March 1993 VA 
examination diagnosed arteriosclerotic heart disease and noted 
cardiac improvement with some residual anginal syndrome and 
weakness.

As for the clinically diagnosed heart disease, to the extent that 
the Veteran is shown to have any such disorder, such evidence is 
reflective only of one factor in a successful claim of service 
connection. Morton supra; Mingo supra. There must be a nexus to 
active service.

In this case, the Veteran has not contended that he was diagnosed 
with heart disease during active service or within twelve months 
of his separation from service. There is no evidence of record to 
suggest that heart disease existed until February 1974, nearly 
twenty years after service. The absence of any diagnosis of the 
claimed heart disease until 1974 constitutes negative evidence 
tending to disprove that the Veteran had heart disease during his 
service. See Forshey, supra. The lack of any evidence of symptoms 
suggestive of heart disease until 1974 is evidence which tends to 
show that heart disease was not incurred in service. 

Further, nowhere in the evidence of record is there found any 
clinical notation suggesting that the Veteran's current heart 
disease is in any way linked to any incident of his active 
service. There is no competent medical opinion of record that 
provides an etiologic link, whether by causation or by 
aggravation, between the Veteran's current heart disease and his 
active service. 
 
After consideration of the entire record and the relevant law, 
the Board finds that the Veteran's heart disease is not related 
to his active service. While it is apparent that the Veteran 
currently has heart disease, the medical evidence of record as a 
whole supports the proposition that there is no etiological 
relationship between the origin and/or severity of the heart 
disease and service. Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
service connection for arteriosclerotic heart disease.



4. Direct Service Connection for a Stroke

In September 1990, the Veteran had a cerebral thrombus stroke 
with left-sided weakness. The left-sided weakness continued. 
There is no evidence of additional strokes or neurological 
problems.

As for the clinically diagnosed stroke, to the extent that the 
Veteran is shown to have any such disorder, such evidence is 
reflective only of one factor in a successful claim of service 
connection. Morton supra; Mingo supra. There must be a nexus to 
active service.

In this case, the Veteran has not contended that he was diagnosed 
with a stroke during active service or within twelve months of 
his separation from service. There is no evidence of record to 
suggest that a stroke occurred until September 1990, nearly 
forty-five years after service. The absence of any diagnosis of 
the claimed stroke until 1974 constitutes negative evidence 
tending to disprove that the Veteran had any symptoms of a stoke 
during his service. See Forshey, supra. The lack of any evidence 
of symptoms suggestive of a stroke until 1990 is evidence which 
tends to show that a stroke was not incurred in service. 

Further, nowhere in the evidence of record is there found any 
clinical notation suggesting that the Veteran's 1990 stroke is in 
any way linked to any incident of his active service. There is no 
competent medical opinion of record that provides an etiologic 
link, either by causation or by aggravation, between the 
Veteran's stroke and his active service. 
 
After consideration of the entire record and the relevant law, 
the Board finds that the Veteran's stroke is not related to his 
active service. While it is apparent that the Veteran had a 
stroke, the medical evidence of record as a whole supports the 
proposition that there is no etiological relationship between the 
origin and/or severity of the stroke and service. Therefore, the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of service connection for cerebrovascular 
accident with left-sided weakness.

ORDER

Service connection for basal cell carcinoma is denied.

Service connection for arteriosclerotic heart disease is denied. 

Service connection for cerebrovascular accident with left-sided 
weakness is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


